Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 1 of 15 PageID #: 19303




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  ALCON VISION, LLC,

                                               Plaintiff,
                                                                      MEMORANDUM
                                                                      AND ORDER

                             -against-                                18-CV-407 (NG)

  LENS.COM, INC.,

                                               Defendant.
  -------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

          The wave of discovery disputes flooding the docket in recent months includes, among

  other things, an application filed by plaintiff Alcon Vision, LLC (“plaintiff” or “Alcon”) why

  defendant Lens.com, Inc. (“defendant” or “Lens.com”) should not be held in contempt, see

  Letter Motion for Order to Show Cause (Aug. 28, 2020) (“8/28/20 Pl. Motion”), Electronic

  Case Filing (“ECF”) Docket Entry (“DE”) #277, a motion that triggered Lens.com’s cross-

  motion titled “Motion for Clarification,” see Letter Motion for Discovery/Motion for

  Clarification (Aug. 31, 2020) (“8/31/20 Def. Clarif. Motion”), DE #282. For the reasons that

  follow, each of the two motions is granted in limited part only, to the extent described in this

  opinion.

                                                 BACKGROUND

          During a more than five-hour discovery hearing held on July 6, 2020 to address a series

  of then-pending motions to compel filed by the parties, this Court resolved various discovery

  disputes and directed counsel to confer further on other issues for which the Court had been

  provided with insufficient information. See Minute Entry (July 6, 2020) (“7/6/20 Minute
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 2 of 15 PageID #: 19304




  Entry”), DE #246. Specifically, regarding Alcon’s previously filed motions to compel, the

  Court ordered defendant Lens.com to produce all Alcon-related purchase orders, sales records,

  and supplier invoices, since 2014, as well as Lens.com’s communications with its suppliers of

  Alcon lenses since 2012, and certain communications with its customers. See Transcript of

  Hearing held on July 6, 2020 (filed on July 9, 2020) (“Hearing Tr.”) at 42-50, 83-85, DE

  #248. Lens.com had argued at the hearing that it should not be required to produce a broad

  range of confidential supplier and customer information because it had narrowed the scope of

  its antitrust counterclaims. Compare [First] Amended Answer (May 17, 2019), DE #67, with

  [Second] Amended Answer (Mar. 3, 2020), DE #203.1 After extensive discussion, this Court

  found that notwithstanding the amendments to its counterclaims, Lens.com had not “materially

  narrow[ed] the scope of discoverable information[,]” Hearing Tr. at 34; see id. at 35, 36, and

  that the spreadsheets that Lens.com had produced contained only limited data and were no

  substitute for Lens.com’s far more detailed purchase orders and sales records. See id. at 35-

  37. The Court therefore ordered Lens.com to produce, on a rolling basis, by August 6, 2020,

  purchase orders, sales records and supplier invoices starting from January 2014, and a variety

  of communications going back to 2012. See id. at 42-43, 45-46, 83-85, 163-64; 7/6/20

  Minute Entry at 2.

            On August 5, 2020, the day before the court-ordered deadline for Lens.com to

  complete its production, Lens.com filed a notice of voluntary dismissal of its antitrust

  counterclaims (DE #258), along with a motion to vacate the Court's discovery rulings. See

  Letter Motion to Vacate Order (Aug. 5, 2020) (“Motion to Vacate”), DE #259. In its motion



  1
      An unredacted version of the latter is publicly available at docket entry number 254.

                                                        2
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 3 of 15 PageID #: 19305




  to vacate, Lens.com argued that the withdrawal of its antitrust counterclaims rendered

  irrelevant the discovery previously ordered to be produced. By Memorandum and Order dated

  August 18, 2020, this Court denied Lens.com’s motion for reconsideration, finding that even

  after the dismissal of Lens.com’s antitrust counterclaims, Lens.com's affirmative defenses

  alleged anticompetitive conduct by Alcon in attempting to cut off Lens.com’s supply of Alcon

  lenses. See Memorandum and Order (Aug. 18, 2020) (“8/18/20 M&O”) at 2, DE #268 (citing

  affirmative defenses of unclean hands, trademark misuse and bad faith). The Court

  admonished Lens.com for failing to comply with the August 6, 2020 court-ordered deadline

  and directed Lens.com to complete its production, on pain of sanctions, by August 21, 2020.

  See id. at 3. The Court expressly warned Lens.com that it would “countenance no further

  delays in this case.” Id.

         It is against this backdrop that Alcon now seeks an order to show cause why Lens.com

  should not be held in contempt for failing to comply with the Court’s July 6th rulings and

  August 18th Memorandum and Order. Alcon complains that Lens.com failed to produce, inter

  alia, purchase orders, sales records and invoices, see 8/28/20 Pl. Motion, and that Lens.com’s

  production of customer communications is “clearly incomplete,” id. at 3.

         On August 31, 2020, Lens.com responded to the motion, protesting that, with “diligent

  efforts,” it had “produced the first set of documents on August 21, 2020 and completed this

  production by August 25, 2020.” Response to Motion (Aug. 31, 2020) (“8/31/20 Def.

  Response”) at 1-2, DE #280. And, while claiming that it now “had complied with the Court’s

  July 6 and August 18, 2020 Orders,” Lens.com protested that “Alcon has a much broader

  view of the Court’s Order.” Id. at 1-2. On the same day, Lens.com filed its own motion, this



                                                 3
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 4 of 15 PageID #: 19306




  time requesting “clarification” of the Court’s orders that Alcon was seeking to enforce by way

  of contempt sanctions. See 8/31/20 Def. Clarif. Motion.

          On September 15, 2020, Lens.com supplemented its motion for clarification, citing its

  recent production (on September 10, 2020) of “additional financial information,” including

  “two large spreadsheets detailing Lens.com’s total sales and quantity sold for each Alcon

  product from 2014-2019” and sales transaction data. See Notice by Lens.com (Sept. 15,

  2020), DE #295.

                                          DISCUSSION

  I.      Lens.com’s Inadequate Production of Sales Records, Purchase Orders, Supplier
          Invoices, and Related Communications

          A.     Transactional Records

          This Court’s rulings at the July 6th hearing clearly required Lens.com to produce, by

  August 6, 2020, all purchase orders and customer sales records of Alcon products, as well as

  supplier invoices relating to Alcon products, from 2014 to the present. In the August 18th

  M&O, the Court specifically rejected Lens.com’s request for reconsideration of that directive

  on account of Lens.com’s voluntary dismissal of its antitrust counterclaims, and reluctantly

  extended the deadline to August 21, 2020. The Court expressly found that the aforesaid

  records were “relevant to various affirmative defenses that remain in the case.” 8/18/20 M&O

  at 2.

          Nevertheless, instead of complying with the Court’s directive by producing all purchase

  orders and customer sales records for any Alcon products from 2014 to present, Lens.com

  disclosed only a spreadsheet purporting to show orders, costs, and revenue for the four

  allegedly infringing products, and approximately 64 (purportedly randomly selected)


                                                 4
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 5 of 15 PageID #: 19307




  exemplary invoices. See Declaration of Neal F. Burstyn (Aug. 28, 2020) (“8/28/20 Burstyn

  Decl.”) ¶¶ 8-9, 16-17, DE #278. Similarly, although this Court ordered Lens.com to produce

  all documents and communications regarding Lens.com’s purchase of and offers to purchase

  Alcon contact lenses, concerning all of its suppliers of Alcon lenses, see Hearing Tr. at 42, 45-

  46; see also RFP No. 4, DE #152-2, Lens.com concedes that it unilaterally limited its

  production of sales and purchase orders to “gray market” goods at issue in this case, and did

  not include “its suppliers in the U.S. who only source goods in the U.S.,” see Declaration of

  Mark Bettilyon (Aug. 31, 2020) (“Bettilyon Decl.”) ¶¶ 6, 7, 10, DE #280-1.

         In order to justify its deficient production, Lens.com has now sought to voluntarily

  dismiss or modify the affirmative defenses on which this Court relied in its August 18th M&O.

  Specifically, Lens.com seeks to withdraw its affirmative defenses pertaining to Alcon’s

  trademark misuse and recoupment/setoff and to eliminate, from its unclean hands and bad faith

  defenses, any reference to its allegations of anticompetitive conduct. See Stipulation

  Dismissing and/or Amending Lens.com’s Affirmative Defenses Nos. 4, 13, 20 and 22 (Aug.

  31, 2020), DE #282-7.

         Notwithstanding its frustration over Lens.com’s persistent failure to comply with court-

  ordered deadlines, this Court concludes that Lens.com’s proposed amendments to its Answer,

  disclaiming reliance on “anticompetitive conduct as the basis for any of its affirmative

  defenses,” see 8/31/20 Def. Clarif. Motion at 2, eliminate the basis for requiring Lens.com to

  produce information regarding its purchases and sales of all Alcon products, beyond the four

  allegedly infringing products. Prior to Lens.com’s most recent concessions, it had claimed

  that Alcon’s anticompetitive conduct prevented Lens.com from offering for sale a full line of



                                                  5
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 6 of 15 PageID #: 19308




  Alcon products. The documents sought by Alcon concerning Lens.com’s acquisition and sales

  of non-infringing Alcon products bear no relevance to Alcon’s trademark infringement claims,

  and are no longer relevant to Lens.com’s affirmative defenses and counterclaims.

  Accordingly, while the Court’s prior orders were unambiguous and require no “clarification,”

  the Court nevertheless concludes that, given Lens.com’s abandonment of its sprawling antitrust

  counterclaims and affirmative defenses, the prior judicial orders should be modified, consistent

  with the objective of “secur[ing] the just, speedy, and inexpensive determination” of this

  proceeding. Fed. R. Civ. P. 1. Specifically, the Court now modifies its previous orders and

  limits the records that Lens.com must produce to those documents concerning the four

  allegedly infringing products – i.e., Dailies Aquacomfort Plus (“DACP”), Air Optix Colors

  (“AOC”), Air Optix Hydraglyde (“AOHG”) and O2 Optix sphere lenses.

         Similarly, the relevant time frame for transactional records must be narrowed to

  correspond to the period of infringement, rather than the time period relevant to the withdrawn

  antitrust allegations, which arose out of Alcon’s alleged conduct starting in 2014. The relevant

  periods regarding Alcon’s trademark infringement claims are: for DACP lenses, from May

  2017 (when Alcon released its U.S.-specific packaging); for AOC lenses, from 2016 (when

  Lens.com first sold that product); for AOHG lenses, from January 2018 (when Alcon released

  its U.S.-specific packaging for AOHG sphere products); and for O2 Optix lenses, from 2014

  (when Alcon stopped selling the product in the U.S.). See Hearing Tr. at 96, 151, 152;

  Report and Recommendation (Feb. 28, 2020) at 4-6, DE #201.

         That said, Lens.com’s production nevertheless remains deficient. Its production of a

  “‘random’ selection of exemplary customer sales records for the four lenses at issue in Alcon’s



                                                 6
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 7 of 15 PageID #: 19309




  trademark claims” (see Burstyn Decl. ¶ 19) is patently inconsistent with this Court’s prior

  rulings and insufficient to meet Lens.com’s discovery obligations regarding Alcon’s trademark

  claims. Lens.com explains that it has “produced multiple spreadsheets that contain all the

  necessary information for damage calculations for Alcon’s affirmative claims[,] which are

  limited to four products: DACP, AOC, AOHG and O2 Optix.” Bettilyon Decl. ¶ 20.

  However, as this Court made clear at the July 6th hearing, see Hearing Tr. at 36-37, Lens.com

  does not have the unilateral right to withhold records kept in the ordinary course of business

  and instead substitute its own compilation of what it deems to be relevant information. The

  spreadsheets related to costs, if not all the spreadsheets on which Lens.com relies on, were

  created for purposes of this litigation. See Letter Response (Sept. 18, 2020) (“9/18/20 Pl.

  Response”) at 2 n.2, DE #298. The last time Lens.com sought to withhold its responsive

  business records, the Court expressly rejected Lens.com’s production of summary spreadsheets

  in lieu of the demanded sales records. See Hearing Tr. at 36-37. As the Court observed,

  “[t]he information captured in the purchase orders is far more detailed than the spreadsheets

  that have been produced by Lens.com.” Id.

         Even after multiple bites at the same proverbial apple, Lens.com has not substantiated

  its claim that the production of the requisite sales information would impose an “extreme

  burden.” 8/31/20 Def. Clarif. Motion at 2. Lens.com has submitted the declaration of Ian

  Morrison, its Chief Marketing and Operating Officer, appending, as a sample, seven pages of

  sales records relating to a single transaction, and attesting to the fact that he is “unaware of any

  way to easily extract” the records encompassed within the Court’s ruling. See Declaration of

  Ian Morrison (Aug. 31, 2020) ¶¶ 2-3, DE #282-8; id., Ex. 1 (DE #281-1 at ECF pp. 35-41).



                                                   7
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 8 of 15 PageID #: 19310




  This vague and grossly belated statement does nothing to advance Lens.com’s argument that

  production would constitute an undue burden. More importantly, the Court has now

  substantially narrowed the scope of the production required from Lens.com, and thus reduced

  any resulting burden. Lens.com must produce these documents by November 18, 2020.

         Lens.com claims that it “understood the Court’s order to require the production of

  [only] information related to overseas vendors.” 8/31/20 Def. Response at 1. Although

  Lens.com acknowledges having produced communications from its suppliers “who are located

  inside the U.S. but who source their Alcon contact lenses from outside the U.S,” Bettilyon

  Decl. ¶ 9, it has not made the same representation with respect to transactional records.

  Lens.com points to nothing in the Court’s rulings that would justify such a distinction.

  Lens.com’s production of information concerning suppliers cannot be unilaterally limited to

  accord with its unfounded interpretations of the Court’s unambiguous directives. Therefore,

  Lens.com must produce transactional documents irrespective of whether the supplier is located

  inside the United States.

         B.      Custodians, Search Terms and Chats with Respect to Customer Communications

         Alcon further complains that Lens.com’s search for emails with suppliers was

  artificially limited to communications with Lens.com’s president, Cary Samourkachian, “and

  no one else.” Response in Opposition (Sept. 4, 2020) (“9/4/20 Pl. Response”) at 3, DE #292.

  Although Lens.com admits “that there are other communications with these suppliers from

  other [L]ens.com custodians,” it claims that it understood that Alcon only sought

  communications with Mr. Samourkachian. See Bettilyon Decl. ¶ 9. Clearly, there was no

  such limitation in this Court’s order, nor in Alcon’s request for production of documents. See



                                                  8
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 9 of 15 PageID #: 19311




  Hearing Tr. at 37; RFP No. 4. Nor does Lens.com claim that Mr. Samourkachian is its

  exclusive contact with these suppliers. Therefore, Lens.com must produce communications

  with its suppliers of the allegedly infringing products from any Lens.com custodian likely to

  have communicated with Lens.com’s suppliers of the allegedly infringing lenses. However,

  since Alcon’s alleged antitrust activity is no longer an issue here, the Court’s previous order

  that communications must be produced is limited to communications extending back to 2014.

         Alcon additionally claims that Lens.com’s production of chats and customer

  communications is incomplete and that Lens.com failed to meet and confer with Alcon

  regarding search terms that Lens.com used for customer communications or to provide a list of

  custodians. See 8/28/20 Pl. Motion at 3. However, as reflected in Alcon’s previously filed

  declaration, the parties conferred extensively regarding customer chat logs and exchanged

  proposed search terms between July 24, 2020 and August 6, 2020. See Declaration of Neal F.

  Burstyn (Aug. 10, 2020) ¶¶ 7, 9, DE #264; id., Ex. 5 (DE #264-5); see also Bettilyon Decl.

  ¶¶ 34-39. Alcon filed the instant motion on August 28, even though Lens.com “promised on

  August 27 to provide the terms it used to search customer communications[,]” see 8/28/20 Pl.

  Motion at 3, and did so on August 28, along with a list of custodians from whom it collected

  customer communication documents, see 8/31/20 Def. Response at 3; Bettilyon Decl. ¶¶ 42-

  43; id., Ex. 3 (DE #279-1 at ECF pp. 26-28). Further, Lens.com confirms that third-party

  Speed Commerce produced chat logs to Alcon using search terms similar to those Lens.com

  used to search its own documents and communications, without objection from Alcon. See

  Bettilyon Decl. ¶¶ 48-49; Declaration of J. Malcolm DeVoy (Aug. 31, 2020) ¶¶ 3-7, DE

  #280-8. Finally, Lens.com asserts that it had earlier produced additional customer



                                                  9
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 10 of 15 PageID #: 19312




   communications after the July 6th hearing, contrary to Alcon’s claim. See 8/31/20 Def.

   Response at 3; Bettilyon Decl. ¶¶ 44-45; 8/28/20 Pl. Motion at 3 (claiming that Lens.com

   “confirmed that it had produced no customer communications after the July 6 Order”); 8/28/20

   Burstyn Decl. ¶ 23 (same).

          Lens.com’s further production of customer communications, after the July 6th hearing,

   as well as the production by Speed Commerce, and Lens.com’s disclosure of search terms and

   a list of custodians on August 28, 2020, would appear to resolve the dispute between the

   parties. To the extent that Alcon seeks “all communications relating to Lens.com’s sales,”

   9/18/20 Pl. Response at 3, the Court did not order such a wide-ranging production based on

   overbroad requests, see Hearing Tr. at 83-84, the purported need for which is even further

   undermined by Lens.com’s narrowing of its affirmative defenses, see RFP No. 12, DE #152-2

   (“All documents and communications referencing or regarding Lens.com’s distribution,

   shipment, and/or sale of Alcon contact lenses since January 1, 2013.”) (emphasis added); see

   also RFP Nos. 9-11, DE #152-2.

          C.     Redactions

          Alcon complains that Lens.com redacted information from certain documents it

   produced, including customer names. See 8/28/20 Pl. Motion at 2-3. Lens.com has agreed to

   produce unredacted versions of the documents. See 8/31/20 Def. Response at 2-3.

   Accordingly, the Court finds this issue moot. If not yet disclosed, the unredacted documents

   must be produced by November 18, 2020.




                                                 10
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 11 of 15 PageID #: 19313




   II.    Remedy

          Alcon’s request for an order to show cause cites no authority to support its request for a

   contempt finding against Lens.com. See 8/28/20 Pl. Motion. The apparent basis for the relief

   sought, Rule 37 of the Federal Rules of Civil Procedure, includes civil contempt as one of

   several sanctions available for failure to obey a court order to provide discovery. See Fed. R.

   Civ. P. 37(b)(2)(A); Joint Stock Co. Channel One Russia Worldwide v. Infomir LLC, 16-CV-

   1318 (GBD) (BCM), 2018 WL 4760345, at *6–8 (S.D.N.Y. Sept. 28, 2018). “[A] district

   court has broad discretion in fashioning an appropriate sanction” for “non-production of

   evidence[.]” Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir.

   2002); see S.E.C. v. Razmilovic, 738 F.3d 14, 25 (2d Cir. 2013) (court has “wide discretion

   in imposing sanctions under Rule 37”). Rule 37 requires that sanctions be “just” and “the

   severity of sanction must be commensurate with the non-compliance.” Shcherbakovskiy v. Da

   Capo Al Fine, Ltd., 490 F.3d 130, 140 (2d Cir. 2007). The sanction imposed should “restore

   the prejudiced party, as nearly as possible, to the position it would have occupied had the

   discovery been produced and the evidence disclosed.” Chevron Corp v. Donziger, 296

   F.R.D. 168, 220 (S.D.N.Y. 2013). In deciding which, if any, sanctions are appropriate,

   courts should consider several factors, including: “‘(1) the willfulness of the non-compliant

   party or the reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of

   the period of noncompliance[;] and (4) whether the non-compliant party had been warned of

   the consequences of noncompliance.’” Antonmarchi v. Consol. Edison Co. of N.Y., 514




                                                  11
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 12 of 15 PageID #: 19314




   F.App'x 33, 35 (2d Cir. 2013) (quoting Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298,

   302 (2d Cir. 2009)). 2

          It is undisputed that Lens.com failed to comply with the Court’s order that Lens.com

   complete its production by August 21, 2020, upon pain of sanctions. 3 Lens.com delayed

   production of some of its documents until August 25, 2020, and then advised Alcon that it had

   no additional documents to produce. In its response to Alcon’s motion for an order to show

   cause, Lens.com claims that it “gathered and processed its purchase orders to, and invoices

   from, its suppliers from 2014 forward, as well as its communications with these same entities

   from 2012 forward.” 8/31/20 Def. Response at 1. But without judicial authorization,

   Lens.com limited the purchase order and invoice documents to certain suppliers and limited its

   search for communications to one Lens.com custodian. See Bettilyon Decl. ¶¶ 9, 10.

   Similarly, even before withdrawing its wide-ranging affirmative defenses alleging Alcon’s

   anticompetitive conduct, Lens.com unilaterally opted to withhold documents reflecting its sales

   of Alcon lenses, other than the four allegedly infringing products. See id. ¶ 15.

          Indeed, Lens.com waited until August 31, 2020 to seek “clarification” of this Court’s

   July 6th rulings, which Lens.com had previously urged the Court to reconsider via a (belated)


   2
     Apart from the contempt remedy authorized by Rule 37, a court has inherent power to hold a party in
   civil contempt, with such power to be exercised only when (1) the order the party allegedly failed to
   comply with is clear and unambiguous, (2) the proof of noncompliance is clear and convincing, and (3)
   the party has not diligently attempted to comply in a reasonable manner. See King v. Allied Vision,
   Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995); Monsanto Co. v. Haskel Trading, Inc., 13 F.Supp.2d 349,
   363 (E.D.N.Y. 1998). The purpose of a civil contempt sanction is to coerce compliance with a court
   order. See N.Y. State Nat’l Org. for Women v. Terry, 886 F.2d 1339, 1351 (2d Cir. 1989). Any
   doubts as to whether the requirements have been met in a particular case must be resolved in favor of
   the party accused of the civil contempt. See 7 James W. Moore, et al., Moore's Federal Practice
   § 37.51[7][b] (2020).
   3
    Lens.com did not even commence its collection of documents until August 18, 2020. See 9/18/20 Pl.
   Response at 1 n.1.

                                                    12
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 13 of 15 PageID #: 19315




   motion denied on August 18th. In response to Lens.com’s request for “clarification,” Alcon

   correctly characterizes Lens.com’s motion as “a second attempt to vacate the Court’s clear

   July 6 Order.” See 9/4/20 Pl. Response at 1. Lens.com’s August 31st request for

   “clarification” relies on its withdrawal and narrowing of affirmative defenses on August 27th,

   a strategic about-face that could not retroactively justify its insufficient production of

   documents in connection with a judicially imposed (and already extended) deadline that had

   expired six days earlier. See 8/31/20 Def. Clarif. Motion at 2. If, as Lens.com claimed as of

   August 31st, it “ha[d] only just recently been able to determine [that compliance] would

   impose an extraordinary and disproportionate discovery burden,” see id., then it apparently

   had been ignoring this Court’s orders since July. Lens.com has been on notice of its obligation

   to produce purchase orders and invoices since the July 6th hearing but did not begin to produce

   any documents until August 21st. See Bettilyon Decl. ¶ 6.

          Although Lens.com’s long delayed, last-minute decision to narrow the scope of its

   claims and defenses has rendered irrelevant much of the information it had been directed to

   produce, Lens.com’s failure to comply with this Court’s orders cannot be ignored. “[A]ll

   orders and judgments of courts must be complied with promptly.” Chevron, 296 F.R.D. at

   209. If a party views an order as incorrectly decided, the remedy is to lodge an appeal (or

   objection); absent a stay, the objecting party must comply promptly with the order pending

   decision by a higher court. See id.; see also GTE Sylvania, Inc. v. Consumers Union, 445

   U.S. 375, 386 (1980) (“persons subject to an injunctive order issued by a court with

   jurisdiction are expected to obey that decree until it is modified or reversed, even if they have

   proper grounds to object to the order”).



                                                    13
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 14 of 15 PageID #: 19316




          Lens.com moved for reconsideration of this Court’s July 6th rulings on August 5,

   2020, long after the expiration of its time to file such a motion under Local Civil Rule 6.3.

   See E.D.N.Y. Local Civil Rule 6.3 (requiring motion for reconsideration to be filed within 14

   days of the order). Even then, the Court characterized Lens.com’s withdrawal of its antitrust

   counterclaims as “too little, too late.” 8/18/20 M&O at 2. After the denial of its motion for

   reconsideration, Lens.com continued to flout the Court’s rulings, rewriting them to suit its own

   purposes. In short, Lens.com has unreasonably multiplied the proceedings in this case,

   wasting not only its own resources, but those of Alcon and this Court.

          On the other hand, given Lens.com's eventual narrowing of its affirmative defenses and

   thus the elimination of the predicate for some of the discovery rulings, this Court hesitates to

   characterize as contempt of court Lens.com’s noncompliance with aspects of an order that have

   now been withdrawn. That said, Lens.com’s conduct was wrongful and will not be

   countenanced. Under Rule 37(b)(2)(C), in lieu of any of the sanctions authorized in Rule

   37(b)(2)(A), a court may require the party failing to obey the order to pay the reasonable

   expenses, including attorney's fees, caused by the failure, unless the court finds that the failure

   was substantially justified or that other circumstances make an award of expenses unjust. See

   Fed. R. Civ. P. 37(b). While this Court, exercising its discretion, declines to treat Lens.com’s

   discovery failures as contempt of court, Lens.com is directed to reimburse Alcon in the amount

   of the reasonable fees and costs expended in litigating Lens.com’s Motion to Vacate (DE

   #259), Alcon’s Motion for an Order to Show Cause (DE #277), and Lens.com’s Cross-motion

   for Clarification (DE #292) and Supplemental Notice (DE #298). See E.L.A. v. Abbott

   House, Inc., 16-CV-1688 (RMB) (JLC), 2020 WL 5682019, at *5 (S.D.N.Y. 2020) (awarding



                                                   14
Case 1:18-cv-00407-NG-RLM Document 311 Filed 11/10/20 Page 15 of 15 PageID #: 19317




   fees and costs as a lesser sanction for failure to produce documents and comply with discovery

   order); Mugavero v. Arms Acres, Inc., 680 F.Supp.2d 544, 574-75 (S.D.N.Y. 2010)

   (imposing fees in lieu of more drastic sanctions for failure to produce documents in discovery);

   see also Chevron, 296 F.R.D. at 220 (sanctions should put party in same position it would

   have been in if discovery had been produced originally).

                                              CONCLUSION

            For the foregoing reasons, Alcon’s August 28th motion (DE #277) and Lens.com’s

   August 31st cross-motion (DE #282) are granted in limited part only. Lens.com is directed,

   on pain of further sanctions, to complete its production of documents by November 18, 2020,

   and to reimburse Alcon for the fees and costs incurred in addressing those and the other

   motions listed above.

            SO ORDERED.

   Dated:      Brooklyn, New York
               November 10, 2020



                                        /s/     Roanne L. Mann
                                        ROANNE L. MANN
                                        UNITED STATES MAGISTRATE JUDGE




                                                  15
